J-A14001-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA              :   IN THE SUPERIOR COURT OF
                                           :        PENNSYLVANIA
                                           :
                v.                         :
                                           :
                                           :
 EDWARD LEE PARKER, III                    :
                                           :
                     Appellant             :   No. 1371 WDA 2018

       Appeal from the Judgment of Sentence Entered August 22, 2018
   In the Court of Common Pleas of Allegheny County Criminal Division at
                      No(s): CP-02-CR-0008492-2016


BEFORE: SHOGAN, J., McLAUGHLIN, J., and MUSMANNO, J.

MEMORANDUM BY SHOGAN, J.:                         FILED JANUARY 27, 2021

      Appellant, Edward Lee Parker, III, appeals from the judgment of

sentence entered on August 22, 2018, in the Court of Common Pleas of

Allegheny County. We affirm.

      This appeal stems from a motor vehicle stop and the trial court’s denial

of Appellant’s related suppression motion.     The trial court summarized the

procedural history of this case as follows:

            Appellant was charged by criminal information (CC
      201608492) with one count each of person not to possess1;
      carrying a firearm without a license2; possession with intent to
      deliver a controlled substance3; possession of a controlled
      substance4; possession or distribution-marijuana or hashish5;
      driving while operating privilege is suspended or revoked6; and
      windshield obstructions and wipers.7

            1 18 Pa.C.S.A. §6105(a)(1);
            2 18 Pa.C.S.A. §6106(a)(1);
            3 35 [P.S.] §780-113(a)(30);
            4 35 [P.S.] §780-113(a)(16);
J-A14001-20


            5   35 [P.S.] §780-113(a)(31);
            6   75 Pa.C.S.A. §1543(a);
            7   75 Pa.C.S.A. §4524(e)(1).

           Appellant filed a suppression motion which was denied after
     a hearing on November 17, 2017. On January 8, 2018, [the trial
     court judge] recused [himself], and the case was reassigned to
     the Honorable Beth Lazzara.        On May 24, 2018, Appellant
     proceeded to a non-jury trial and was found guilty of person not
     to possess, carrying a firearm without a license, and the summary
     windshield obstructions and wipers. The charge of driving while
     operating privilege is suspended or revoked was withdrawn.

            On August 22, 2018, Appellant was sentenced as follows:

           Count one:       person not to possess — a period of
     incarceration of a year less a day to two years less two days and
     four years’ probation;

          Count two: carrying a firearm without a license-four years’
     probation concurrent with the probation imposed at count one;
     and

            Count seven: windshield obstructions and wipers-a fine of
     $25.

     This timely appeal follow[ed].

Trial Court Opinion, 6/17/19, at 2-3. Appellant and the trial court complied

with Pa.R.A.P. 1925.

     On appeal, Appellant presents the following issues for our review:

     I.     Whether the suppression court erred in denying
     [Appellant’s] motion to suppress where the traffic stop of
     [Appellant’s] vehicle was not supported by reasonable suspicion
     to believe that he had violated 75 Pa.C.S.A. § 4524(e) (Windshield
     Obstructions and Wipers; Sun Screening and Other Materials
     Prohibited) of the Motor Vehicle Code, in violation of [Appellant’s]
     rights under the Fourth and Fourteenth Amendments of the United
     States Constitution, and Article 1, Section 8 of the Pennsylvania
     Constitution?


                                      -2-
J-A14001-20


      II.    Whether the suppression court erred in denying
      [Appellant’s] motion to suppress where the police searched
      [Appellant’s] vehicle without a warrant, and no valid exception to
      the warrant requirement applied based on the facts and
      circumstances presented (such as the automobile exception, a
      search pursuant to Michigan v. Long, 463 U.S. 1032 (1983) and
      its progeny, a consent search, or an inventory search), in violation
      of [Appellant’s] rights under the Fourth and Fourteenth
      Amendments of the United States Constitution, and Article 1,
      Section 8 of the Pennsylvania Constitution?

Appellant’s Brief at 5.

      With respect to an appeal from the denial of a motion to suppress, our

Supreme Court has stated the following:

             Our standard of review in addressing a challenge to a trial
      court’s denial of a suppression motion is whether the factual
      findings are supported by the record and whether the legal
      conclusions drawn from those facts are correct. When reviewing
      the ruling of a suppression court, we must consider only the
      evidence of the prosecution and so much of the evidence of the
      defense as remains uncontradicted when read in the context of
      the record. . . . Where the record supports the findings of the
      suppression court, we are bound by those facts and may reverse
      only if the legal conclusions drawn therefrom are in error.

Commonwealth v. Eichinger, 915 A.2d 1122, 1134 (Pa. 2007) (citations

omitted). “It is within the suppression court’s sole province as factfinder to

pass on the credibility of witnesses and the weight to be given their

testimony.” Commonwealth v. Gallagher, 896 A.2d 583, 585 (Pa. Super.

2006). Moreover, our scope of review from a suppression ruling is limited to

the evidentiary record that was created at the suppression hearing. In re

L.J., 79 A.3d 1073, 1087 (Pa. 2013).




                                     -3-
J-A14001-20


      In his first issue, Appellant argues that the trial court erred in denying

his suppression motion because the stop was not supported by reasonable

suspicion.   Appellant’s Brief at 31.    Appellant acknowledges that where a

violation of the Motor Vehicle Code is suspected, but a traffic stop is necessary

to further investigate whether a violation has occurred, the police must

possess only reasonable suspicion to make the stop. Id. at 31. Appellant

argues, however, that in the case sub judice, Officer Blake Maloney admitted

that he could see through the windows of Appellant’s vehicle, that Officer

Maloney did not carry window tint cards or any other device by which to

investigate a violation of Section 4524(e), and Officer Maloney undertook no

investigation to determine whether Appellant’s windows were illegally tinted.

Id. at 31-32. Appellant also posits that prior to the stop, Officer Maloney was

surveilling a known drug dealer’s house and pulled Appellant over after seeing

Appellant leave the drug dealer’s house. Id. at 32. Accordingly, Appellant

argues that given these circumstances, the Commonwealth failed to

demonstrate that Officer Maloney had reasonable suspicion to believe that

Appellant’s vehicle was in violation of Section 4524(e). Id.

      Section 6308 of the Motor Vehicle Code provides that when a police

officer

      has reasonable suspicion that a violation of this title is occurring
      or has occurred, he may stop a vehicle, upon request or signal,
      for the purpose of checking the vehicle’s registration, proof of
      financial responsibility, vehicle identification number or engine
      number or the driver’s license, or to secure such other information


                                        -4-
J-A14001-20


      as the officer may reasonably believe to be necessary to enforce
      the provisions of this title.

75 Pa.C.S. § 6308(b).

      [T]o establish grounds for reasonable suspicion, the officer must
      articulate specific observations which, in conjunction with
      reasonable inferences derived from those observations, led him
      reasonably to conclude, in light of his experience, that criminal
      activity was afoot and that the person he stopped was involved in
      that activity. The question of whether reasonable suspicion
      existed at the time [the officer conducted the stop] must be
      answered by examining the totality of the circumstances to
      determine whether the officer who initiated the stop had a
      particularized and objective basis for suspecting the individual
      stopped. Therefore, the fundamental inquiry of a reviewing court
      must be an objective one, namely, whether the facts available to
      the officer at the moment of the [stop] warrant a [person] of
      reasonable caution in the belief that the action taken was
      appropriate.

      ... [“]While an actual violation need not be established, a
      reasonable basis for the officer’s belief is required to validate the
      stop.”

Commonwealth v. Muhammed, 992 A.2d 897, 900–901 (Pa. Super.

2010)(citations omitted).

      The relevant section of the motor vehicle code addressing window tint

provides, in relevant part, as follows:

      (e) Sun screening and other materials prohibited.—

            (1) No person shall drive any motor vehicle with any
            sun screening device or other material which does not
            permit a person to see or view the inside of the vehicle
            through the windshield, side wing or side window of
            the vehicle.

            (2) This subsection does not apply to:




                                      -5-
J-A14001-20


               (i) A vehicle which is equipped with tinted
               windows of the type and specification that
               were installed by the manufacturer of the
               vehicle or to any hearse, ambulance,
               government vehicle or any other vehicle
               for which a currently valid certificate of
               exemption has been issued in accordance
               with    regulations    adopted   by     the
               department.

               (ii) A vehicle which is equipped with tinted
               windows, sun screening devices or other
               materials which comply with all applicable
               Federal regulations and for which a
               currently valid certificate of exemption for
               medical reasons has been issued in
               accordance with regulations adopted by
               the department.

          (3) A certificate of exemption shall be issued by the
          department for a vehicle which is:

               (i) Registered in this Commonwealth on
               the effective date of this subsection and is
               equipped with a sun screening device or
               other material prohibited under paragraph
               (1) on the effective date.

               (ii) Equipped with tinted windows, sun
               screening devices or other materials for a
               physical condition that makes it necessary
               to equip the motor vehicle with sun
               screening material which would be of a
               light    transmittance       or    luminous
               reflectance in violation of this section.

                     (A) A certificate of exemption
                     for medical reasons shall be
                     issued only if the owner or
                     registrant of the vehicle, or a
                     person     residing    in   the
                     household of the owner or
                     registrant    who     regularly
                     drives or is driven in the

                                  -6-
J-A14001-20


                       vehicle,   suffers   from     a
                       physical condition determined
                       by    the   department,      in
                       consultation with the Medical
                       Advisory Board, to justify the
                       exemption.

                       (B) Any person requesting an
                       exemption      for    medical
                       reasons    shall   have     his
                       physical condition certified to
                       the department by a licensed
                       physician or optometrist.

           (4) A certificate of exemption issued under this
           subsection shall be carried in the vehicle and
           displayed on request of a police officer.

75 Pa.C.S. § 4524(e)(1)–(4).

     The trial court issued the following findings of fact with respect to the

suppression motion and hearing:

            On November 8th, 2015, Duquesne Police Officer Blake
     Maloney was conducting a surveillance of Vince Felder’s home in
     the City of Duquesne. Felder himself was known to be a gun
     carrying drug dealer and the house itself a hotbed of criminal
     activity in that same regard. At approximately 4:00 a.m., Officer
     Maloney observed [Appellant], and one Tyrone Surratt, leave the
     house again at 4:00 in the morning. Officer Maloney observed
     [Appellant] and Tyrone Surratt leave the home, and the two
     individuals entered the Mercedes vehicle; [Appellant] into the
     driver’s side of the vehicle and Surratt into the front passenger
     seat.

           The vehicle left the parking lot, adjacent to the Felder home,
     onto Kennedy Avenue. As the vehicle exited that parking lot,
     Officer Maloney observed a heavy and illegal amount of tint on the
     four side windows of [Appellant’s] vehicle, a potential violation of
     the Pennsylvania Motor Vehicle Code laws. Based on what he
     perceived to be an illegal amount of window tint, I believe it is
     Section 4524 of the Vehicle Code, Officer Maloney initiated a traffic
     stop on Homestead-Duquesne Road, itself being a high crime

                                     -7-
J-A14001-20


     area. Officer Maloney activated the lights of his vehicle and also
     hit the siren of his marked police vehicle one time to initiate that
     traffic stop.

            [Appellant] pulled over, and when he did so, the car was
     actually parked illegally, but nonetheless, a stop unfolded as
     follows, noting also that Officer Maloney was the only officer on
     the scene at that time. Maloney, before leaving his vehicle to
     approach [Appellant’s] vehicle, activated the spotlight on his car
     to illuminate better [Appellant’s] vehicle.

            Officer Maloney exited his vehicle and approached
     [Appellant’s] vehicle from the driver’s side, with a flashlight, and
     also as noted, to aid in the illumination from his own vehicle, the
     spotlight that is. As he approached the driver’s side of the vehicle,
     he observed [Appellant] fully extend himself into the back seat of
     the vehicle toward the rear passenger seat. That is, he reached
     between the driver and passenger’s area. That would be to the
     driver’s right, obviously. This caused an immediate concern [for]
     Officer Maloney, because of the high crime area, the inherent
     danger of traffic stops in which officers have been seriously injured
     and/or killed. Also the potential association with Felder and that
     household in Duquesne where the two persons originally left from.

           When Officer Maloney reached the driver’s side window,
     [Appellant] stopped reaching and had returned to the front seat
     and faced Officer Maloney. Simultaneous with this activity, the
     passenger, Surratt, was scooping material and throwing it out the
     passenger side window. Officer Maloney perceived and believed
     the substance to be marijuana, by its color and composition, and
     again throwing it out the passenger side window.

           A fellow Duquesne officer, Officer Kuks, was arriving near
     this point in time as backup for Officer Maloney. At this point in
     time, Officer Maloney asked both occupants for identification
     cards. Both [Appellant] and Surratt complied. Neither had
     driver’s licenses, but had Pennsylvania ID cards. Officer Maloney
     was able to run the information through NCIC, as Officer Kuks
     kept the situation stable or static. Both Surratt and [Appellant]
     came back as having suspended licenses.

            And at that juncture, of course, as neither individual had a
     valid driver’s license, and the vehicle was parked illegally, it would
     have to be towed. Officer Maloney asked [Appellant] to turn off

                                     -8-
J-A14001-20


      the vehicle and step out of the vehicle for a weapons pat down.
      [Appellant] complied and was patted down with negative results.

            Officer Maloney next conducted a weapons pat down of
      Surratt. A suspected marijuana blunt was recovered from Surratt.
      He was cited for Disorderly Conduct and released from the scene.
      Officer Maloney then inspected the interior of the vehicle, and in
      the area to which [Appellant] had reached and extended himself
      he found a brown lunch bag with the contents suspected crack
      cocaine, marijuana, a handgun, sandwich baggies, a digital scale,
      from again the rear passenger seat floorboard area where
      [Appellant] had been reaching upon Officer Maloney’s approach.

            Subsequent to them being detained, an inventory search of
      the vehicle was conducted. In that regard, [Appellant] was
      arrested and the vehicle was towed.

Trial Court Opinion, 6/17/19, at 4-7.

      The trial court’s findings of fact are supported by the testimony provided

at the suppression hearing. Moreover, the trial court’s findings of fact support

the conclusion that Officer Maloney stopped the vehicle on the basis of a

suspected motor vehicle violation, specifically heavy tint on the car windows.

As the relevant statute provides, a person may not “drive any motor vehicle

with any sun screening device or other material which does not permit a

person to see or view the inside of the vehicle through the windshield, side

wing or side window of the vehicle.” 75 Pa.C.S. § 4524(e)(1). As noted, the

statute also provides for exceptions to that prohibition by allowing for

certificates of exemption. 75 Pa.C.S. § 4524(e)(3). Further, the certificate of

exemption “shall be carried in the vehicle and displayed on request of a police

officer.” 75 Pa.C.S. § 4524(e)(4). Thus, when Officer Maloney observed the

vehicle and its heavily tinted windows, he had reasonable suspicion to stop

                                     -9-
J-A14001-20


the vehicle and conduct further investigation as to whether the operator

possessed a certificate of exemption. Officer Maloney’s testimony supports

the conclusion that was his intent.

      Appellant’s assertion that Officer Maloney admitted that he could see

into the car is unsupported by the record. Officer Maloney testified that the

heavily tinted windows prohibited him from seeing how many occupants were

in the vehicle. N.T., 7/25/17, at 21. Based on the amount of window tinting,

Officer Maloney conducted the traffic stop. Id. Officer Maloney testified that

after he had stopped Appellant’s car, he directed the spotlight from his police

cruiser into the back of Appellant’s vehicle. Id. at 38. Even then, with the

additional use of his flashlight, Officer Maloney explained: “[I could n]ot fully

[see]. But, yes, I could see better than I could before.” Id. at 38. Thus, the

evidence of record contradicts Appellant’s assertion that Officer Maloney

admitted he could see into the vehicle. Therefore, Appellant’s claim that the

officer’s basis for stopping the vehicle because he could not see into the

vehicle as a result of heavy window tinting was unsupported by the record is

baseless.

      Moreover, the trial court “determined that the stop was not pre-textual

in nature as the record, based upon the totality of the circumstances,

supported that the officer initiated the stop in good faith for a motor vehicle

violation.” Trial Court Opinion, 6/17/19, at 8. Accordingly, we agree with the

trial court that the stop was lawful. Therefore, the trial court did not err in


                                      - 10 -
J-A14001-20


denying Appellant’s suppression motion on this basis. Appellant is entitled to

no relief on this claim.

        In his second issue, Appellant argues that the trial court erred in denying

his motion to suppress because Officer Maloney did not have a warrant to

search Appellant’s vehicle, and no exceptions to the warrant requirement

existed to justify the search of the vehicle. Appellant’s Brief at 46. As such,

Appellant argues that trial court erred in failing to suppress, as fruit of the

poisonous tree, the firearm that Officer Maloney recovered during the search

of Appellant’s vehicle. Id. at 46-47.

        This Court has explained:

        [I]t is hornbook law that the Fourth Amendment to the United
        States Constitution as well as Article I, § 8 of the Pennsylvania
        Constitution protect citizens from ‘unreasonable searches and
        seizures.’    Warrantless searches and seizures . . . are
        unreasonable per se, unless conducted pursuant to specifically
        established and well-delineated exceptions to the warrant
        requirement. One such exception, the Terry[1] “stop and frisk,”
        permits a police officer to briefly detain a citizen for investigatory
        purposes if the officer “observes unusual conduct which leads him
        to reasonably conclude, in light of his experience, that criminal
        activity may be afoot.”

              Terry further held that “when an officer is justified in
        believing that the individual whose suspicious behavior he is
        investigating at close range is armed and presently dangerous to
        the officer or to others” the officer may conduct a pat down search
        “to determine whether the person is in fact carrying a weapon.”
        “The purpose of this limited search is not to discover evidence of
        crime, but to allow the officer to pursue his investigation without
        fear of violence.”


____________________________________________


1   Terry v. Ohio, 392 U.S. 1, 30 (1968).

                                          - 11 -
J-A14001-20


            In order to conduct an investigatory stop, the police must
     have reasonable suspicion that criminal activity is afoot. In order
     to determine whether the police had reasonable suspicion, the
     totality of the circumstances—the whole picture—must be
     considered. Based upon that whole picture the detaining officers
     must have a particularized and objective basis for suspecting the
     particular person stopped of criminal activity. To conduct a pat
     down for weapons, a limited search or “frisk” of the suspect, the
     officer must reasonably believe that his safety or the safety of
     others is threatened. If either the seizure (the initial stop) or the
     search (the frisk) is found to be unreasonable, the remedy is to
     exclude all evidence derived from the illegal government activity.

           The Terry totality of the circumstances test applies to traffic
     stops or roadside encounters in the same way that it applies to
     typical police encounters. Moreover, the principles of Terry apply
     to all occupants of the stopped vehicle, not just the driver.
     Indeed, as we have observed, roadside encounters, between
     police and suspects are especially hazardous, and that danger
     may arise from the possible presence of weapons in the area
     surrounding a suspect.

Commonwealth v. Simmons, 17 A.3d 399, 402-403 (Pa. Super. 2011).

     In addressing this issue, the trial court provided the following analysis:

            Immediately upon approaching the vehicle, the officer
     noticed Appellant making furtive movements (i.e. reaching from
     the driver’s side area toward the rear floor of the passenger seat,
     and also noticed the passenger scooping what the officer, based
     on his training and experience, believed to be marijuana from his
     lap and throwing it out the window). These actions, coupled with
     the time of day, it being a high crime area, and Appellant’s
     association with the passenger (a known gun carrying drug
     dealer) and the passenger’s house (which was known for criminal
     activity), all led to the officer’s reasonable belief that criminal
     activity was afoot. (F.F.C.L. 9-10).       See Commonwealth v.
     Simmons, 17 A.3d 399, 404 (Pa.Super. 2011)(holding that that
     officer’s observations of furtive movements during the scope of a
     lawful stop for a motor vehicle violation was sufficient to sustain
     his reasonable belief that his safety may be in danger and justified
     the Terry frisk).




                                    - 12 -
J-A14001-20


            Neither Appellant nor the passenger had a valid driver’s
      license, which at a minimum would have warranted the vehicle
      being towed. Based upon the officer’s observations of the activity
      taking place in the vehicle, i.e. Appellant reaching into the
      backseat area of the vehicle, it was reasonable to believe
      Appellant was possibly reaching for a weapon or attempting to
      secret one. These actions clearly presented a danger to the officer
      during the traffic stop. As such, the officer is permitted to remove
      the occupants to conduct a search for weapons.                   See
      Commonwealth v. Morris, 644 A.2d 721, 723 (Pa. 1994) (holding
      that an officer may conduct a protective sweep of a vehicle where
      he believes there are sufficient facts that would lead a reasonably
      prudent person to believe his safety was in danger). As it applies
      to a pat-down search, the fact that no weapon was found during
      the pat-down is of no merit as it is the reasonable belief, based
      upon the totality of the circumstances, that the person may have
      had a weapon which is controlling.

Trial Court Opinion, 6/17/19, at 8-9.

      The trial court’s conclusion is supported by evidence of record. As we

explained earlier, the vehicle was lawfully stopped for purposes of

investigating a potential motor vehicle violation. The totality of circumstances

witnessed by Officer Maloney led him to believe that the passengers of the

vehicle could be armed and dangerous. Therefore, Officer Maloney had valid

grounds to conduct a protective frisk of the passengers of the vehicle.

Simmons, 17 A.3d at 403. Additionally, Officer Maloney was authorized to

conduct a protective sweep of the interior of the vehicle. Commonwealth v.

Morris, 644 A.2d 721, 723 (Pa. 1994) (“The search of the passenger

compartment of an automobile . . . is permissible if the police officer possesses

a reasonable belief . . . that the suspect is dangerous and the suspect may




                                     - 13 -
J-A14001-20


gain immediate control of weapons.”). Accordingly, the trial court did not err

by denying Appellant’s motion to suppress on this basis.

     Moreover, even if the items in the vehicle were not recovered pursuant

to a lawful Terry search, such evidence would have been inevitably discovered

during the inventory search. The inevitable discovery doctrine provides:

     [E]vidence which would have been discovered was sufficiently
     purged of the original illegality to allow admission of the
     evidence....[I]mplicit in this doctrine is the fact that the evidence
     would have been discovered despite the initial illegality.

     If the prosecution can establish by a preponderance of the
     evidence that the illegally obtained evidence ultimately or
     inevitably would have been discovered by lawful means, the
     evidence is admissible. The purpose of the inevitable discovery
     rule is to block setting aside convictions that would have been
     obtained without police misconduct.

Commonwealth v. Bailey, 986 A.2d 860, 862 (Pa. Super. 2009).

     Accordingly, because the vehicle was parked illegally, and neither

Appellant nor the passenger had a valid driver’s license, the vehicle would

have been towed and impounded. As such, the firearm in the vehicle would

have been procured pursuant to a lawfully executed inventory search. See,

e.g., Bailey, 986 A.2d 863 (“[B]ecause the police conduct routine inventory

searches whenever a car is towed, and an inventory search includes looking

into obvious storage places . . .      the gun would have inevitably been




                                    - 14 -
J-A14001-20


discovered absent police error or misconduct.”).2 Appellant is entitled to no

relief on this claim.

       Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/27/2021




____________________________________________


2Similarly, to the extent that the officer’s warrantless search could be viewed
as not justified by an exigency under our Supreme Court’s recent decision in
Commonwealth v. Alexander, ___ A.3d ___, 30 EAP 2019 (Pa. decided
December 22, 2020), because the car was to be impounded and towed, the
evidence would have been inevitably discovered.

                                          - 15 -